DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to the correspondence filed on 7/27/2022. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1-7 are directed to a method (i.e., process), Claims 8-14 are directed to a system (i.e., apparatus/machine), Claims 15-20 are directed to a computer program product comprising a non-transitory computer readable storage medium (i.e., product/article of manufacture); accordingly, all claims are directed to one of the four statutory categories of invention. 
Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claims 1, 8, and 15 is directed specifically to the abstract idea of facilitating a resolution for conflicting calendar events by receiving a request for an out-of-office period or a new event to be added to a calendar from a user of a calendar; determining based on the request for the out-of-office period or the new event, a start time and an end time of the out-of-office period or the new event; determining based on the start time and the end time, one or more conflicting events on the calendar; generating a set of actions for each of the one or more conflicting events; displaying/providing the set of actions for each of the one or more conflicting events; receiving a selection of an action of the set of actions for each of the one or more conflicting events; and performing the selected action of the set of actions for each of the one or more conflicting events; and after performing the selected action of the set of actions for each of the one or more conflicting events, adding the out-of-office period or the new event to the calendar; which include mental processes (i.e., evaluating and analyzing data regarding conflicting events for a judgement and opinion on resolving the conflict via such as rescheduling or declining one of the events) and certain methods of organizing human activities based on managing personal behavior and interactions between people (social activities and following rules and instructions to facilitate a resolution for conflicting calendar events). Claims 2-7, 9-14, and 16-20 are directed to performing the abstract idea of claim 1, 8 and 15 with further details provided for one or more actions in response to the conflicting event, how to determine the conflicting event and updating calendar based on performed actions, which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1, 8, and 15. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such as a processor of a computer system, an electronic calendar, an electronic calendar application, automated {message}, a computer system comprising: a processor; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method, a computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured, when executed by a processor of a first user device, to execute a method, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such as a processor of a computer system, an electronic calendar, an electronic calendar application, automated {message}, a computer system comprising: a processor; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method, a computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured, when executed by a processor of a first user device, to execute a method, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyle et al (US 20080091504 A1).
As per claim 1, Lyle teaches a method comprising: 
receiving, with a processor of a computer system, a request for an out-of-office period or a new event to be added to an electronic calendar from a user of an electronic calendar application (para. 0004, regarding “electronic calendars have special functionality which allows users to track scheduled events, add events to a calendar, and notify/invite other individuals of the scheduled events. In addition, many electronic calendars permit the user to denote blocks of time for scheduled vacation, either as half day vacations or full day vacations, site holidays and other customized out of the office events.”; Figs. 1 and 3, and para. 0016-0020 and 0053-0054, regarding system structure of the invention including a processor of a computer system); 
determining, with the processor, based on the request for the out-of-office period or the new event, a start time and an end time of the out-of-office period or the new event (para. 0004, regarding “electronic calendars have special functionality which allows users to track scheduled events, add events to a calendar, and notify/invite other individuals of the scheduled events. In addition, many electronic calendars permit the user to denote blocks of time for scheduled vacation, either as half day vacations or full day vacations [i.e., start and end time], site holidays and other customized out of the office events.”; Figs. 1 and 3, and para. 0016-0020 and 0053-0054, regarding system structure of the invention including a processor of a computer system); 
determining, with the processor, based on the start time and the end time, one or more conflicting events on the electronic calendar (Abstract, Para. 0007-0010, “determining whether a post-scheduled event or a pre-scheduled event conflicts with a scheduled event.”, para. 0005, “it is not uncommon for scheduled events to conflict with one another, unbeknownst to the user. For example, a user may have scheduled a block of time for an out of office event such as a vacation, but also accepted an appointment for a business meeting during this same time.”; See para. 0004, regarding the start and end time; also see para. 0021-0023; Also see Figs. 1 and 3, and para. 0016-0020 and 0053-0054, regarding system structure of the invention including a processor of a computer system); 
generating, with the processor, a set of actions for each of the one or more conflicting events; displaying the set of actions for each of the one or more conflicting events receiving, with the processor,  a selection of an action of the set of actions for each of the one or more of conflicting events; and performing, with the processor, the selected action of the set of actions for each of the one or more conflicting events based on the response (Fig. 2, Abstract, para. 0008-0010 and 0021-0060, regarding populating/creating various responses/actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios; Also see Figs. 1 and 3, and para. 0016-0020 and 0053-0054, regarding system structure of the invention including a processor of a computer system); and 
after performing the selected action of the set of actions for each of the one or more conflicting events, adding the out-of-office period or the new event to the electronic calendar (Fig. 2, Abstract, para. 0008-0010 and 0021-0060, Claims 8 and 12, regarding resolving calendar conflicts and providing updates based on selecting actions from a set of options, also regarding removing canceled meetings from the calendar or populating meeting details on a calendar; also see para. 0004-0005, regarding “add events to a calendar” and “The recipient would accept the invitation by "hitting" the "accept" button, … By doing so, the business meeting would automatically be placed into the recipient's calendar at the accepted time and date”). 

As per claim 2, Lyle teaches a method as recited for claim 1 above. Lyle further teaches updating the electronic calendar based on the selected action (Para. 0001, 0015-0016, 0053, “a system and method of electronic calendar automatic event resolution”,  para. 0005, “The recipient would accept the invitation by “hitting” the “accept” button, which, in turn, would automatically notify the sender of such acceptance. By doing so, the business meeting would automatically be placed into the recipient's calendar at the accepted time and date.”; para. 0010, “update a calendar with a non-conflicting event; and notify a sender of the at least one of the pre-scheduled event and post-scheduled event that a recipient accepts, declines or tentatively accepts a time for the at least one of the pre-scheduled event and post-scheduled event, depending on a conflict”; para.0021-0027, 0056, 0058, regarding adding or removing details of a scheduled event to or from calendar).

As per claim 3, Lyle teaches a method as recited for claim 1 above. Lyle further teaches wherein the selected action for a first conflicting event comprises changing an acceptance of an invitation for the conflicting event to a declining of the invitation for the conflicting event (para. 0026, regarding “In the case that the conflicting event is definite, the system and method of the invention is configured to update the response from “accept” to “decline””; also see para. 0008-0010 and 0021-0060, regarding populating/creating/selecting various responses/actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios). 

As per claim 5, Lyle teaches a method as recited for claim 1 above. Lyle further teaches wherein the selected action for a first conflicting event comprises sending an automated message to an organizer to the conflicting event (fig. 2, para. 0026-0027, regarding “send an update note (email) to the chair indicating the changed status…”; also see para. 0008-0010 and 0021-0060, regarding populating/creating/selecting various responses/actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios).

As per claim 6, Lyle teaches a method as recited for claim 1 above. Lyle further teaches wherein the selected action for a first conflicting event comprises sending a notification to organizer to the conflicting event suggesting the conflicting event be rescheduled (fig. 2, para. 0026-0027, regarding “send an update note (email) to the chair indicating the changed status…”, para. 0058 “the email, requesting that the event be … rescheduled for another date and time”; also see para. 0008-0010 and 0021-0060, regarding populating/creating/selecting various responses/actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios).

As per claim 7, Lyle teaches a method as recited for claim 1 above. Lyle further teaches wherein determining the one or more conflicting events comprises determining events on the electronic calendar overlapping temporally with the out-of-office period or the new event (Abstract, Para. 0007-0010, “determining whether a post-scheduled event or a pre-scheduled event conflicts with a scheduled event.”, para. 0005, “it is not uncommon for scheduled events to conflict with one another, unbeknownst to the user. For example, a user may have scheduled a block of time for an out of office event such as a vacation, but also accepted an appointment for a business meeting during this same time.”; See para. 0004, regarding the time blocks; also see para. 0021-0023).

As per Claims 8-10 and 12-14, Claims 8-10 and 12-14 recites substantially similar limitations as claims 1-3 and 5-7, respectively, therefore, claims 8-10 and 12-14 are rejected with the same rationale reasoning and motivation as provided above for claim 1-3 and 5-7, respectively.
As per claim 8, Lyle further teaches a processor; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method, the method comprising {the functions of the invention} (Figs. 1 and 3, and para. 0016-0020 and 0053-0054).

As per Claims 15-17 and 19-20, Claims 15-17 and 19-20 recites substantially similar limitations as claims 1-3 and 5-6, respectively, therefore, claims 15-17 and 19-20 are rejected with the same rationale reasoning and motivation as provided above for claim 1-3 and 5-6, respectively.
As per claim 15, Lyle further teaches a computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured, when executed by a processor of a first user device, to execute a method, the method comprising {the functions of the invention} (Figs. 1 and 3, and para. 0016-0020 and 0053-0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al (US 20080091504 A1) in view of Garrett et al (US 20140229099 A1).
As per claim 4, Lyle teaches a method as recited for claim 1 above. While Lyle teaches requesting changes to a conflicting event (fig. 2, para. 0026-0027, para. 0058 “the email, requesting that the event be … rescheduled for another date and time”; also see para. 0008-0010 and 0021-0060, regarding populating/creating/selecting various responses/actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios); Lyle does not teach remote attendance, however, Garrett teaches wherein the selected action for a first conflicting event comprises requesting/changing to remote attendance to the conflicting event (para. 0051, regarding conflicting appointment preventing a participant to make the scheduled appointment, para. 0058, regarding “suggest changing a face-to-face appointment into a teleconference in order to accommodate the appointment participants”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Lyle with these aforementioned teachings from Garrett, in the field of managing calendar appointments, with the motivation to enable participant to attend an appointment remotely otherwise he/she would not make it or make it late to the appointment, as recited in Garrett (para. 0051 and 0058).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Garrett in the method and system of Lyle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increased possibility of a participant to attend an appointment otherwise he/she would not make it or make it late to the appointment.

As per Claims 11 and 18, Claims 11 and 18 recites substantially similar limitations as claim 4; therefore, claims 11 and 18 are rejected with the same rationale reasoning and motivation as provided above for claim 4.


Response to Arguments
Applicant’s arguments have been fully considered and would not overcome all of the rejections from the most recent Office action. Details are provided below.

Arguments on Rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to an abstract idea. Examiner respectfully disagrees.
Schedules for events/meeting have traditionally been maintained on paper based calendars since long before the computer/electronic calendar were invented. Applicant’s claimed invention is directed to mental processes (i.e., evaluating and analyzing data regarding conflicting events for a judgement and opinion on resolving the conflict via such as rescheduling or declining one of the events) and certain methods of organizing human activities based on managing personal behavior and interactions between people (social activities and following rules and instructions to facilitate a resolution for conflicting calendar events).

Applicant’s argued that the claimed invention is directed to a practical application. Examiner respectfully disagrees.
Applicant argues a practical application based on claimed limitation that were found to be abstract. Note that, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” (See MPEP 2106.05(a)). Note that the computer technology and electronic calendars are used as a tool without any change or alteration to the technological aspects of these technological components.

Arguments on Rejections under 35 U.S.C. 102/103:
Applicant’s arguments per the independent claims are geared towards newly added or amended limitations which are considered for the first time in the rejection section of this Office action above to which the applicants may refer for further clarification.
Applicants argued dependent claims 3-6 with “Applicant respectfully submits updating a response from accept to decline is not equivalent to a selected action comprising changing an acceptance to a declining. No selection of any action is described in Lyle or any other reference”. Note that he independent claim recites Fig. 2 with the display and the set of actions for an event. Claim 3 adds to that at least by reciting Lyle para. 0026 a selection of a declining action. Note that Lyle also teaches in para. 0008-0010 and 0021-0060, regarding selecting actions such as canceling, accepting, tentatively accepting, rescheduling, or declining, or requesting to reschedule for a conflicting event and performing a selected response/action under various scenarios.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624